FAY, Circuit Judge,
concurring specially:
I concur in all of Judge Hatchett’s opinion except for the language summarizing our holding which reads:
“In this instance, on a close question, we hold that to meet ‘in the actual presence of the court’ requirement of rule 42(a), the judge must be in a properly convened hearing and performing a traditional judicial function such as fact finding or adjudicating.”
In my opinion this language is too broad and unnecessary. The facts of this case are unusual and set forth in detail. The trial judge made a special trip to the scene of the alleged activity. No hearing was convened at the nursing home, no notice of the judge’s visit was given to anyone and counsel were not present. The observations of the judge were not made while he was routinely carrying out his duties. There *1367clearly existed sufficient time to give telephonic notice to counsel. A court reporter could have accompanied the judge and transcribed the questions and answers. It was neither an emergency nor a spontaneous situation.
My concern is that we are precluding the use of rule 42(a) in all situations other than convened hearings. Situations can and do arise in strange ways. Would a defendant, about to go on trial, be in criminal contempt if he deliberately prevented the judge from getting to the courthouse for his scheduled trial? Would the use of rule 42(a) depend upon whether such obstructive activity took place one block from the judge’s home, in the courthouse parking lot, in the hallway of the courthouse or in the judge’s chambers? Possible hypothetical are too numerous to list. The point is we are dealing with a specific set of limited facts and it is not necessary that we draw lines or make rules to cover all possibilities.
Most respectfully, I disagree with the language used to describe our holding.